EXHIBIT 10.16




DEBT CONVERSION AGREEMENT




This Debt Conversion Agreement (the “Agreement”) is entered into effective as of
as of August 25, 2014 by and between Kevin Kearney (“Investor”), and LED
Lighting Company, a Delaware corporation (the “Company”), with reference to the
following facts:




WHEREAS, the Company and Investor entered into an Employment Agreement dated
October 17, 2014 (the “Employment Agreement”) pursuant to which the Company has
accrued $100,000 in payables as of August 31, 2014;




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:




1.

Conversion of Payables; Issuance of Common Stock.




(a)

Investor has agreed to convert the amount of $100,000 into 100,000 shares of
Company Common Stock at $1.00 per share. The Company shall issue the stock
certificate to the Investor as provided on the signature page.




(b)

Investor agrees that (i) all payment obligations of Company under the Employment
Agreement through August 31, 2014 have been met; and (ii) the Company’s
obligations for any future compensation payments (other than reimbursement of
expenses) under the Employment Agreement shall terminate as of August 31, 2014.




2.

Investor Representations. The Company is issuing the Common Stock (the
“Securities”) to Investor in reliance upon the following representations by
Investor:




(a)

Investor acknowledges and agrees that the Securities are characterized as
“restricted securities” under the Securities Act of 1933 (as amended and
together with the rules and regulations promulgated thereunder, the “Securities
Act”) and that, under the Securities Act and applicable regulations thereunder,
such securities may not be resold, pledged or otherwise transferred without
registration under the Securities Act or an exemption therefrom. Investor
acknowledges and agrees that () the Securities are being offered in a
transaction not involving any public offering in the United States within the
meaning of the Securities Act, and the shares of Common Stock have not yet been
registered under the Securities Act, and () the Securities may be offered,
resold, pledged or otherwise transferred only in a transaction registered under
the Securities Act, or meeting the requirements of Rule 144, or in accordance
with another exemption from the registration requirements of the Securities Act
(and based upon an opinion of counsel if the Company so requests) and in
accordance with any applicable securities laws of any State of the United States
or any other applicable jurisdiction.




(b)

Investor acknowledges and agrees that () the registrar or transfer agent for the
shares of Common Stock will not be required to accept for registration of
transfer any shares except upon presentation of evidence satisfactory to the
Company that the restrictions on transfer under the Securities Act have been
complied with, and () any shares of Common Stock in the form of definitive
physical certificates will bear a restrictive legend.




(c)

Investor acknowledges and agrees that: (a) the Securities are being offered and
sold in reliance upon federal and state exemptions for transactions not
involving any public offering; (b) Investor is acquiring the Securities solely
for its own account for investment purposes, and not with a view to the
distribution thereof in a transaction that would violate the Securities Act or
the securities laws of any State of the United States or any other applicable
jurisdiction; (c) Investor is a sophisticated purchaser with such knowledge and
experience in business and financial matters that it is capable of evaluating
the merits and risks of purchasing the Securities; (d) Investor has had the
opportunity to obtain from the Company such information as desired in order to
evaluate the merits and the risks inherent in holding the Securities; (e)
Investor is able to bear the economic risk and lack of liquidity inherent in
holding the Securities; (f) Investor is an “accredited investor” within the
meaning of Rule 501(a) under the Securities Act, and the attached ACCREDITED
INVESTOR QUESTIONNAIRE has been completed by Investor truthfully and accurately;
and (g) Investor either has a pre-existing personal or business relationship
with the Company or its officers, directors or controlling persons, or by reason
of Investor’s business or financial experience, or the business or financial
experience of their professional advisors who are unaffiliated with and who are
not compensated by the Company, directly or indirectly, have the capacity to
protect their own interests in connection with the purchase of the Securities.





--------------------------------------------------------------------------------




(d)

Investor has had the opportunity to review the Company’s public reports filed
with the Securities and Exchange Commission which contain the most recent public
information regarding the Company (the “SEC Filings’), and which include certain
risk factors related to the Company and an investment in the Company. Investor
has not been furnished any literature other than the SEC Filings and is not
relying on any information, representation or warranty by the Company or any of
its affiliates or agents, other than information contained in the SEC Filings,
in determining whether to purchase the Securities.




(e)

Investor’s principal residence/principal place of business is in the State of
California.




3.

Miscellaneous.




(a)

This Agreement shall be construed and enforced in accordance with the laws of
the State of California. This Agreement constitutes the entire agreement between
the parties and supersedes all prior oral or written negotiations and agreements
between the parties with respect to the subject matter hereof. No modification,
variation or amendment of this Agreement shall be effective unless made in
writing and signed by both parties.




(b)

Each party to this Agreement hereby represents and warrants to the other party
that it has had an opportunity to seek the advice of its own independent legal
counsel with respect to the provisions of this Agreement and that its decision
to execute this Agreement is not based on any reliance upon the advice of any
other party or its legal counsel. The Company acknowledges that Investor has not
represented the Company in any manner relating to this Agreement, or the
conversion of debt, and has advised the Company to seek independent legal
counsel regarding this Agreement and the conversion of debt. This Agreement
shall be construed neutrally, without regard to the party responsible for its
preparation.




(c)

Each party to this Agreement hereby represents and warrants to the other party
that (i) the execution, performance and delivery of this Agreement has been
authorized by all necessary action by such party; (ii) the representative
executing this Agreement on behalf of such party has been granted all necessary
power and authority to act on behalf of such party with respect to the
execution, performance and delivery of this Agreement; and (iii) this Agreement
is fully binding and enforceable against such party.




(d)

This Agreement may be executed in any number of counterparts and may be
delivered by facsimile transmission or by electronic transmission in PDF format,
all of which taken together shall constitute a single instrument.





--------------------------------------------------------------------------------




This Agreement is entered into and effective as of the date first written above.




COMPANY:




LED Lighting Company

By: /s/ Kevin Kearney

Kevin Kearney, CEO




INVESTOR:




/s/ Kevin Kearney

Kevin Kearney




[Signature Page to LED Debt Conversion Agreement]






